Citation Nr: 1709328	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic conjunctivitis, with dry eye syndrome.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 through December 1984, and from March 1986 through December 2005.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran submitted a notice of disagreement (NOD) in April 2012; a statement of the case (SOC) was issued in May 2012; and a VA Form 9 (substantive appeal) was received in June 2012. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service connected conjunctivitis, with dry eye syndrome, currently rated as 10 percent disabling, and entitlement to a compensable rating for his bilateral hearing loss. 

The Veteran requested a live videoconference Board hearing in his substantive appeal.  See June 2012 VA Form 9.  It does not appear that the RO scheduled the requested hearing, nor has the Veteran withdrawn his hearing request.  As such, the case must be remanded to afford him the opportunity to appear and testify at a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. Walker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

